[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12631         ELEVENTH CIRCUIT
                                   Non-Argument Calendar       AUGUST 9, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 4:09-cr-00073-RH-WCS-5

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

REGINALD VOLTAIRE,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                       (August 9, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Robert Augustus Harper, appointed counsel for Reginald Voltaire in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Voltaire’s convictions and

sentences are AFFIRMED.




                                         2